Citation Nr: 0525430	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for varicocele of the 
left testicle, currently evaluated as 10 percent disabling, 
including entitlement to a compensable rating prior to July 
28, 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, and had additional periods of Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for the veteran's varicocele of the left 
testicle, and assigned a noncompensable evaluation, effective 
September 20, 1991.

The veteran filed a notice of disagreement (NOD) with the 
decision in March 1994, a Statement of the Case (SOC) was 
issued in June 1994, and the veteran perfected his appeal in 
January 1995.  In November 1997, the Board remanded the 
veteran's claim for a VA medical examination of his 
varicocele.

A June 2001 rating decision continued the noncompensable 
evaluation of the veteran's service-connected varicocele of 
the left testicle, but in a July 2003 rating action, the RO 
assigned a 10 percent evaluation, effective from June 1999.  
However, because an award of 10 percent is not considered a 
full grant of benefits, the issue remains in appellate 
status.  The veteran's claim was remanded again by a March 
2005 Board decision for the issuance of a Supplemental 
Statement of the Case (SSOC), which was sent to the veteran 
in May 2005.


FINDING OF FACT

Medical evidence fails to show any testicle atrophy or loss 
of a testicle. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
varicocele of the left testicle from September 20, 1991 until 
July 28, 1999 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.115b, Diagnostic Code (DC) 
7523, 4.118, DC 7804 (2004).

2.  Criteria for a disability rating for greater than 10 
percent for varicocele of the left testicle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.115b, DC 7523, 4.118, DC 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, consideration must be given to a longitudinal picture 
of the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran' varicocele of the left testicle is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7523, and was made effective July 28, 
1999.  Under DC 7523, a noncompensable rating is assigned for 
complete atrophy of a single testicle, while a 20 percent 
evaluation is assigned for complete atrophy of both 
testicles.  The evaluator is also directed when applying DC 
7523 to consider the rating schedule regarding Special 
Monthly Compensation (SMC) under 38 C.F.R. § 3.350.

SMC is payable for the anatomical loss or loss of one or more 
creative organs, and is payable in addition to the basic rate 
of compensation otherwise payable on the basis of degree of 
disability.  See 38 C.F.R. § 3.350.  Loss of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles).  Loss of use of one 
testicle will be established when examination by a board 
finds that either (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle.  See 
id.
 
The RO also referred to 38 C.F.R. § 4.118, DC 7804 in its 
evaluation of the veteran.  Under DC 7804, a 10 percent 
rating is assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  See id. at Note (1).  The 
Board notes that 10 percent is the highest rating available 
under this DC.

The veteran's separation physical in September 1991 noted a 
varicocele of the left testicle.

In July 1992, the veteran underwent a VA examination which 
noted the presence of a small varicocele of the left 
testicle, but which provided no additional description.

In November 1994, a doctor noted that the veteran had a 
swollen left testicle with a longstanding varicocele.

In an effort to assist the veteran in substantiating his 
claim the Board remanded the veteran's claim for a VA 
examination to determine the severity of his varicocele of 
the left testicle.  The veteran underwent the examination in 
July 1999, and indicated that he had local pain during sexual 
intercourse and had had erections of short duration for the 
past several years.  The examiner found that the veteran had 
normal urinary flow, no dysuria, mild urinary dribbling and 
no incontinence.  The examiner noted that the veteran was 
capable of vaginal penetration with ejaculation.  Upon 
examination, the veteran was found to have a normal penis, 
normal scrotum, and normal testicles (both were normal in 
size).  The examiner noted the left varicocele, but indicated 
that there were no atrophic changes of either testicle.

A review of the veteran's treatment records reflects very 
little treatment of his varicocele of the left testicle.  On 
a medical health survey dated in November 2002, it was 
indicated that the veteran was negative for any genitourinary 
problems.

The veteran's claim was remanded for a second VA examination 
of his varicocele of the left testicle in April 2003.  The 
examiner noted that the veteran had a history of varicocele 
since 1991, the etiology of which was unknown.  The veteran 
indicated that the varicocele is painful, especially on sex 
and standing.  The examiner found no lethargy, weakness, 
anorexia, or weight loss or gain, and noted that no surgery 
had been performed on either the penis or testicles.  The 
veteran had good frequency of urination (four to five times 
daily and twice nightly) with a good stream.  No history of 
urinary tract infections, colic or bladder stones, or acute 
nephritis was seen.  Vaginal penetration was poor, but with 
fair ejaculation, and intercourse was possible every three 
weeks.  Upon examination, the examiner noted the presence of 
a left varicocele, and indicated that the left testicle was 
smaller.  However, the examiner found no atrophy.  
Accordingly, the veteran was diagnosed with a symptomatic 
left varicocele.

A varicocele is defined as a condition manifested by abnormal 
dilation of the veins of the spermatic vein and resulting in 
impaired drainage of blood into the spermatic cord veins when 
a person assumes an upright position.  See Stedman's Medical 
Dictionary 1931 (27th ed. 2000).

The Board notes that the hallmark of the rating criteria in 
order to obtain a compensable rating is atrophy of two 
testicles.  However, both VA examinations revealed that the 
veteran does not have atrophy of even one testicle.  The RO 
nevertheless granted the veteran a 10 percent disability for 
a painful scar which seems rather inapplicable given that 
varicocele is not the result of an incision into the skin and 
as such does not produce a scar.  In any event, the Board 
finds that the 10 percent rating currently assigned is the 
highest rating possible under the rating criteria for a 
painful scar, and that a compensable rating is not available 
for atrophy of a testicle.  Accordingly, the veteran's claim 
for an increased rating above the 10 percent he is currently 
assigned is denied.  

The Board has also considered whether a compensable rating is 
available earlier than July 1999.  However, given the 
evidence as just discussed above, with no medical evidence 
that shows atrophy of two testicles, a compensable rating 
earlier than July 1999 is not available.  

The Board has also considered the application of SMC, but 
finds that the evidence fails to show either that the 
diameter of the veteran's left testicle is one-third of the 
size of his right testicle, that the diameter of the left 
testicle is half the size of the right testicle, or that the 
consistency of the left testicle is considerably harder or 
softer than the right testicle.  As such, the Board finds 
that SMC is not available in this case, either before or 
after July 1999.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied in this case by virtue of a letter sent to the 
veteran in October 2002 and subsequent documents described 
below.  This letter fully provided notice of elements (1), 
(2), and (3), see above, and, as such, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with those VCAA notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to element (4), the Board notes that the October 
2002 letter specifically informed the veteran that if he 
wanted to submit additional evidence, where to send it.  
Also, by virtue of the rating decisions on appeal, the 
statement of the case (SOC), and Supplemental Statements of 
the case SOC (SSOC) the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  Additionally, the 
Board's remand in July 2003 also noted the veteran's 
responsibility to identify and submit certain types of 
evidence and in the March 2005 SSOC, he was supplied with the 
complete text of 38 C.F.R. § 3.159, which included the 
language from which element (4) is derived.  Furthermore, the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA, and in a May 2005 letter, 
the veteran was informed that he had 60 days to submit 
additional information about his claim.  In response, the 
veteran indicated he had nothing further.  As such, the Board 
finds that taken as a whole, the many VA communications to 
the veteran, listed above, have fully informed him as to the 
need to submit any additional evidence in his possession to 
the Board.  Accordingly, the content requirements of the VCAA 
notice have been met.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
and private treatment records identified by the veteran.  As 
such, the Board is not aware of a basis for speculating that 
any other relevant private or VA treatment records exist that 
have not been obtained.  The veteran was also provided with 
VA examinations in connection with this matter.  
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to a compensable rating for varicocele of the 
left testicle earlier than July 28, 1999 is denied.

Entitlement to an increased rating for varicocele of the left 
testicle above 10 percent disabling is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


